Citation Nr: 0908917	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-39 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to October 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  The July 2004 rating decision 
denied service connection for left and right knee 
disabilities.  The October 2004 rating decision continued the 
denial of these claims, and additionally denied service 
connection for bilateral hearing loss.  An August 2006 rating 
decision granted service connection for residuals, left knee 
puncture wound and tibial cortex injury (claimed as left knee 
injury), and assigned a noncompensable rating for this 
disability, effective from November 2002.  The August 2006 
rating decision further determined that the grant of service 
connection for residuals, left knee puncture wound and tibial 
cortex injury constituted a full grant of the benefits sought 
as to this issue.  The Board did not agree with this 
determination and remanded this and the other issues on 
appeal for further development in April 2008.  

In December 2006, the Veteran and his representative appeared 
at a hearing at the RO conducted by a former Veterans Law 
Judge.  Following the proceeding, he filed additional 
evidence that was accompanied by a waiver of RO consideration 
and additional evidence was again provided in and after June 
2008 followed by a waiver of RO consideration by the 
Veteran's representative in an appellant's brief, dated in 
January 2009; this evidence will be considered by the Board 
in the adjudication of this appeal.

In February 2008, the Board informed the Veteran that the 
Veterans Law Judge who conducted the December 2006 hearing 
was no longer employed by the Board, and stated that he was 
entitled to another hearing.  The Board indicated that if he 
did not request a second hearing within 30 days, the Board 
would assume he did not wish he did not wish to testify at a 
second Board proceeding.  As such, the Board will proceed 
with the consideration of his case.

In the Board's remand of April 2008, the Board also requested 
that the Veteran be provided with a statement of the case 
regarding the RO's July 2004 denial of service connection for 
tinnitus.  The RO further requested that the statement of the 
case advise the Veteran of his need to file a substantive 
appeal following the issuance of the Statement of the Case if 
he wished to complete an appeal.  The record reflects that 
the Veteran was provided with a Statement of the Case with 
these instructions on September 2008, but it does not contain 
a substantive appeal.  Therefore, the Board finds that the 
issue of entitlement to service connection for tinnitus is no 
longer a subject for current appellate review.

The issue of entitlement to service connection for a right 
knee disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and the current bilateral hearing 
loss did not develop as a result of any incident during 
service, including exposure to noise.

2.  Residuals of anterior cruciate ligament (ACL) repair of 
the left knee had their onset in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  Residuals of ACL repair of the left knee were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the Board's decision to grant service 
connection for residuals of ACL repair of the left knee, any 
failure to notify and/or assist under the VCAA cannot be 
considered prejudicial with respect to this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for a hearing disorder in October 2004, an April 2003 letter 
advised the Veteran of the evidence necessary to substantiate 
his claim and the respective obligations of the Veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claim was again denied in the 
July 2005 statement of the case, and the August 2006 and 
September 2008 supplemental statements of the case.  The 
Veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in May 
2008.  The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Veteran has also been provided with 
relevant VA examination and etiological opinions in an effort 
to substantiate his claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Service Connection for Bilateral Hearing Loss and a Left Knee 
Disorder

Background

Service treatment records reflect that in October 1980, the 
Veteran presented in the emergency room with swelling of the 
right knee.  The Veteran could not recall a specific injury 
but the right knee was swollen with increased erythema, and 
the medial aspect of the knee was tight and tender to touch.  
The assessment was possible joint effusion.  The following 
day, he was place on limited profile, where there would be no 
weight bearing on the right knee for two weeks.  
Approximately two weeks later, most of the effusion had 
receded and the Veteran was able to walk without pain.  He 
still had a little bit of evidence of effusion on the right 
side and a little bit of pain.  Generally, the range of 
motion and strength were good.  The examiner recommended that 
the Veteran undergo physical therapy on the knee for two 
weeks with quadriceps exercises, after which he would be 
reevaluated.  X-rays in November 1980 revealed a round 
radiodensity but otherwise normal findings.  

Audiometric evaluation in April 1981 revealed hearing 
thresholds of 10, 5, 10, 10, 10, and 15 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
left ear, and of 25, 20, 20, 15, 25, and 15 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
right.  The Veteran certified at this time that he was issued 
ear plugs on this date and received instructions on proper 
insertion technique and cleaning.  

In May 1981, the Veteran was involved in a one-vehicle 
motorcycle accident, in which he sustained a fracture to the 
right medial malleolus and a puncture wound involving the 
tibial cortex of the left knee.  Apparently, someone cut the 
Veteran off while he was going down the road, and the Veteran 
sustained injury to his right arm and legs.  When he was 
admitted to the hospital, it was noted that he had abrasions 
on his right arm and elbow with moderate swelling.  There 
were also abrasions over the right knee area, and a dressing 
was applied to the right knee area and ice was applied to the 
right ankle.  

Audiometric evaluation in May 1981 revealed hearing 
thresholds of 25, 20, 20, 15, 5, and 25 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
left ear, and of 5, 0, 0, 5, 5, and 5 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively, on the right.  

In June 1981, the Veteran reported that his left knee hurt 
real bad from the medial aspect just below the knee to the 
hip.  Approximately one week later, it was noted that a 
window was cut into the wound on the left knee.  In July 
1981, it was noted that the tibia was well-healed and that X-
rays of the right ankle revealed good position and alignment.  

At the Veteran's separation examination in September of 1982, 
the Veteran reported a history of broken bones, cramping in 
his left leg, bone, joint, or other deformity, painful or 
"trick" shoulder or elbow, and "trick" or locked knee.  
More specifically, it was noted that the Veteran had had a 
motorcycle accident in June 1981 that resulted in a fracture 
of the right ankle and puncture wound of the left knee, 
involving the tibia cortex.  He now experienced frequent 
cramping of the left leg due to that injury.  Examination at 
this time revealed full range of motion of the left knee and 
that the right ankle was without deformity.  Evaluation of 
the lower extremities was indicated to reveal normal 
findings.  Audiometric evaluation revealed hearing thresholds 
of 25, 20, 20, 15, 5, and 25 decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively, on the left ear, 
and of 5, 0, 0, 5, 5, and 5 decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively, on the right.

A December 1999 magnetic resonance imaging (MRI) of the right 
knee documents a tear of the medial collateral ligament with 
some meniscal capsular separation.  

VA joints examination in February 2004 revealed the Veteran's 
history of a puncture wound to the left knee the motorcycle 
accident during service and treatment of a right knee problem 
during service in October and November 1980.  It also 
revealed a history of a left anterior cruciate ligament 
repair in 1994.  The range of motion of the knees was from 0 
to 135 degrees on the right, and from 0 to 130 degrees on the 
left.  X-rays of the right knee revealed that joint spaces 
were preserved and that there was no bone destruction or 
effusion.  Similar images of the left knee revealed evidence 
of cruciate ligament repair, with anterior superior patellar 
spurring and an osseous density along the anterior inferior 
patellar surfaces.  The diagnosis included no objective 
evidence of a right knee disorder, a left knee puncture wound 
and tibial cortex injury, healed without functional 
residuals, degenerative osteoarthritis of the left knee not 
secondary to puncture wound, and left cruciate ligament 
repair with fixation, not secondary to puncture wound.  

VA audiological examination in February 2004 revealed the 
Veteran's report that he worked on the flight line in the 
military from 1981 to 1981.  He was an inspector in avionics 
during and following service, but was not on the flight line 
after service.  He also denied any post-service recreational 
noise exposure.  Audiological examination at this time 
revealed hearing thresholds of 10, 15, 20, 25, and 30 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left ear, and of 10, 15, 20, 35, and 40 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right.  Pure tone averages were 27.5 on 
the right and 22.5 on the left.  Word recognition was 96 
percent on the right and 94 percent on the left.  The 
diagnosis for the right ear was normal hearing from 500 to 
2000 Hertz progressing to a mild sensorineural hearing loss 
from 3000 to 4000 Hertz.  The diagnosis for the left ear was 
normal hearing from 500 to 3000 Hertz progressing to a mild 
sensorineural hearing loss at 4000 Hertz.  

VA audiological examination in September 2004 revealed the 
examiner's opinion the Veteran's mild to moderate hearing 
loss was probably not related to military service, noting 
that hearing was normal at that time and apparently did not 
become a problem until 20 years later.  The examiner further 
stated that the Veteran was quite young during his noise 
exposure when the ear was much more able to recover as the 
Cochlear cells regenerate quickly, and that his current 
hearing loss was more likely related to his significant 
metabolic diseases and avionic noise for many years after the 
military.  

A private medical report from Dr. Cash, dated in October 
2004, reflects that the left knee had an obvious mid line 
incision of a previous ACL and an apparent patella 
reconstruction.  The examiner noted that the Veteran had 
continued symptoms, and that he certainly suspected some 
permanent impairment here.

At the Veteran's personal hearing in December 2005, the 
Veteran testified that at the time of his in-service 
motorcycle accident, the gear shift went into his left knee 
(transcript (T.) at p. 1).  He indicated that the stamina in 
his left knee was very poor and unreliable, and that he had 
had two surgeries on the knee (T. at p. 1).  The Veteran 
denied that he had had problems with his right knee prior to 
the accident, and he had been told that he now had a torn 
ligament inside the right knee (T. at p. 2).  He was also 
exposed to loud noise during service (T. at p. 2).  He could 
tell his hearing was going bad during service (T. at p. 3).  
His post-service activities did not involve exposure to noise 
(T. at pp. 3-4).  The Veteran denied that he had sustained 
any injuries to the left or right knee since service (T. at 
p. 7).  

VA joints examination in July 2006 revealed that the 
Veteran's claims folder was reviewed in connection with this 
examination.  The Veteran reported that in the mid-1990's, 
the meniscus in the left knee was repaired, and that 
following a twisting injury to the knee in the late 1990's, 
he underwent surgery to repair the ACL.  He had continued to 
have chronic pain in the left knee.  He started to have right 
knee pain around 1995, although he did indicate that he had 
intermittent right knee pain after the motorcycle accident.  
After service, he stated that he slipped on some ice and 
apparently sustained a medial collateral ligament tear with 
meniscal capsule separation of the right knee.  He also 
continued to have chronic pain in the right knee.  The 
diagnosis was residuals of left knee puncture wound and 
tibial cortex injury that did not involve the knee joint and 
was now manifested essentially by a scar, previous repair of 
the ACL of the left knee, medial collateral ligament tear 
with meniscal capsule separation of the right knee, and mild 
degenerative changes of both knees.  In reviewing the service 
treatment records, it appeared to the examiner that the 
puncture wound did not involve the knee joint per se, but was 
in the upper tibia below the knee and caused a slight 
depression in the cortex of the tibia about 1 centimeter in 
size.  The examiner further stated that it appeared that his 
ACL was due to the time that he twisted his knee in the 
1990's and tore his anterior cruciate ligament, and that it 
would be difficult for him to relate this to his left knee 
puncture since that did not apparently involve the joint per 
se.  The injury to the right knee was related to his slipping 
on ice as described above, and in his opinion, he could not 
relate that injury to his previous service-connected right 
ankle fracture.  

At the Veteran's hearing before a Veterans Law Judge of the 
Board in December 2006, the Veteran reiterated his belief 
that his current hearing loss and knee disabilities were 
related to active service.

December 2006 private medical records from Dr. Griffin 
reflect an impression that included noise-induced progressive 
sensorineural hearing loss.  Audiological examination at this 
time revealed hearing thresholds of 50, 55, 45, 65, and 75 
decibels at 250, 500, 1000, 2000, and 4000 Hertz, 
respectively, on the left ear, and of 25, 30, 50, 65, and 75 
decibels at 250, 500, 1000, 2000, and 4000 Hertz, 
respectively, on the right.

A January 2007 private medical statement from Dr. Puen 
indicates that he saw the Veteran for a consultation and 
medical problems on January 15, 2007, at which time he 
reviewed X-rays from the U.S. Air Force, VA, Saline 
Orthopedics Group, and Premier Open.  He was of the opinion 
that after this review, it was most likely that the existing 
surgeries and damages to his knees were resultant from a 
motor vehicle accident he suffered from in Clovis, New 
Mexico.  

The Board subsequently obtained a Veterans Health 
Administration (VHA) opinion with respect to the Veteran's 
right knee in September 2007.  The examiner reviewed the 
claims folder and first noted that the so-called radial 
lucency revealed on X-rays in November 1980 could be 
dismissed outright as this was not in the knee joint itself, 
but rather in the soft tissues of the hamstring muscles and 
better described as a small amount of calcification.  As for 
the treatment received in October and November 1980, the 
examiner found that these documented events and observations 
hardly made a case for sufficient pathology to cause a torn 
medial collateral ligament and a medial meniscal capsular 
separation, especially in the absence of an injury.  
Normally, a medial meniscus was attached to the capsule.  
However, this type of pathology was demonstrated by MRI 19 
years later in 1999.  This type of pathology would have 
manifested itself much sooner.  The examiner stated that the 
time span of 19 years between the need for MRI and the 
original effusion effectively eliminated the likelihood of a 
causal relationship.  Finally, while the examiner noted the 
Veteran's involvement in the motorcycle accident of 1981, he 
did not find that an undisplaced fracture of the right 
lateral malleolus, a puncture wound of the left tibial 
cortex, and a superficial abrasion of the right knee were 
sufficient to explain the MRI findings of 1999.  The examiner 
further noted that the Veteran had been involved in a prior 
accident, had apparently suffered two twisting injuries to 
his knees when slipping on ice, one in 1994 to the left knee, 
and one in 1998 to the right knee.  The examiner essentially 
agreed with the diagnosis reached by Dr. R. in February 2004 
which included no objective evidence of a right knee 
condition relative to military service and degenerative 
arthritis and status post torn ACL, left knee, not secondary 
to puncture wound.  

September 2007 MRI studies of the left knee were interpreted 
to reveal small joint effusion and status post old anterior 
cruciate ligament repair.  

VA audiological examination in July 2008 revealed hearing 
thresholds of 15, 10, 35, 45, and 50 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, on the left ear, 
and of 10, 15, 20, 40, and 45 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, on the right.  Pure tone 
averages were 30 on the right and 35 on the left.  Word 
recognition was 92 percent on each ear.  The diagnosis for 
the right ear was normal hearing from 250 to 2000 Hertz 
sloping to a mild to moderate sensorineural hearing loss from 
3000 to 8000 Hertz.  The diagnosis for the left ear was 
normal hearing from 250 to 1000 Hertz, and then a mild 
sloping to moderate sensorineural hearing loss at from 1500 
to 8000 Hertz.  The examiner commented that the Veteran's 
hearing was within normal limits for both ears at separation 
and there was no complaint of hearing loss found in the 
service treatment records.  Therefore, it was the opinion of 
the examiner that the Veteran's hearing loss was not related 
to his active military service.  

VA feet examination in July 2008 revealed that the Veteran 
reported a history of surgeries to his left knee in 1986 and 
1994.  He continued to have discomfort in the left knee.  He 
also noted that he injured his right knee in the 1981 
motorcycle accident, followed by a post-service slipping 
injury in 1999, at which time there was a diagnosis of a 
medial collateral ligament sprain or tear.  Now, he reported 
pain all the time.  The diagnoses were status post puncture 
wound, left leg just below the knee, and possible 
osteochondral fracture, healed, invisible on X-ray now, and 
subsequent ACL repair, with minimal early medial compartment 
degenerative change, and right knee patellofemoral pain 
syndrome, with a history of medial collateral ligament 
injury, now asymptomatic and stable, with very minimal early 
degenerative change.  The examiner commented that the 
Veteran's puncture wound and tibial cortex injury, in his 
opinion, had healed, and was of no consequence to the 
Veteran's current status.  It was possible that he injured 
his knee, which caused a subsequent need for anterior 
cruciate ligament repair, and it was as likely as not that 
that was at least part of the cause of his symptoms today.  
He did have very minimal degenerative change on both knees, 
which was symmetrical, and the examiner attributed this to 
normal aging.  The examiner therefore believed that the left 
knee was possibly related to his service injury when he had 
the twist, but again, he repeated that the puncture and 
tibial cortex injury were, in his opinion, insignificant and 
had nothing to do with the Veteran's current status.  The 
Veteran's left and right knee disorders (the degenerative 
change), in his opinion, were a result of normal aging and 
had nothing to do with his left knee puncture wound or tibial 
cortex injury.  

In addition, the examiner noted that the Veteran's left foot 
had suffered from left-sided sciatica and did not have an 
orthopedic diagnosis as such and was, therefore, in no way 
connected to his left knee puncture wound or tibial cortex 
injury.  His foot was symptomatic from his sciatica and not 
to any foot disability or condition that the examiner was 
able to diagnose.  Therefore, it was the examiner's opinion 
that it was not at all likely that his left foot symptoms 
were in any way related to his service-connected left knee 
puncture wound or tibial cortex injury, which as he stated 
above, was, in his opinion, insignificant, healed, and had 
nothing to do with his current status, complaints, or 
symptoms in his left knee.  

In a private medical report, dated in July 2008, Dr. McLeod 
indicated that the Veteran sought consultation for his left 
knee.  He noted the Veteran's long history of left knee 
problems, beginning with a puncture wound to the medial tibia 
just below the knee in service.  He also noted that the 
Veteran went on to have ACL reconstruction in the early 
1990's.  Dr. McLeod's assessment was previous left knee 
trauma dating back to a motorcycle accident in 1981, with 
open penetrating wound to the medial tibial plateau and 
subsequent ACL reconstruction.  In conclusion, Dr. McLeod 
believed that the Veteran would benefit from an arthroscopic 
inspection of the left knee.  Based on the description in 
previous reports that Dr. McLeod reviewed at this time, he 
concluded that it seemed likely that the original 1981 
accident majorly contributed to the sequela of symptoms that 
is a part of the Veteran's ongoing symptoms.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  Additionally, 38 
C.F.R. § 3.310(b), the regulation which governs claims for 
secondary service connection, was added on Sept. 7, 2006.  
See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

When a Veteran served 90 days or more during a period of war 
and arthritis or an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within a period of 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning first to the Veteran's claim for service connection 
for bilateral hearing loss, the evidence of record 
demonstrates findings that establish hearing loss sufficient 
to constitute a current hearing loss disability under 
38 C.F.R. § 3.385.  Similarly, there are diagnoses of some 
postoperative instability and degenerative changes with 
respect to the left knee.  Thus, the Board will conclude that 
the requirement of current disability has been met with 
respect to each of the claims.

However, as has been made clear to the Veteran during the 
pendency of these claims, in order to establish service 
connection for a disability, it is also necessary that the 
evidence demonstrate that the current disability had its 
onset during service, is causally related to service-
connected disability or, in the case of arthritis and organic 
diseases of the nervous system, had its onset during a period 
of one year following service.  

With respect to the Veteran's claim for service connection 
for hearing loss, however, the relevant, probative, and more 
persuasive evidence is against the claim.  First, service 
treatment records reflect that with the exception of some 
degree of hearing loss on the left at 500 Hertz (25 decibels) 
(See Hensley v. Brown, 5 Vet. App. 155 (1993), the Veteran 
had normal hearing thresholds, bilaterally, at the time of 
his separation examination in September 1982, and any 
importance related to this elevated threshold reading is 
severely minimized in light of the Veteran's initial post-
service threshold reading at this frequency in February 2004 
of 10 decibels.  In fact, the earliest evidence of hearing 
loss is contained in the examination report from the February 
2004 VA audiological examination wherein it was indicated 
that the Veteran had mild sensorineural hearing loss from 
3000 to 4000 Hertz on the right, and mild sensorineural 
hearing loss at 4000 Hertz on the left.  Moreover, although 
there is no indication what records she reviewed in rendering 
her opinion, a VA opinion concluded that the Veteran's mild 
to moderate hearing loss was probably not related to military 
service, noting that hearing was normal at that time and 
apparently did not become a problem until 20 years later.  
The examiner further stated that the Veteran was quite young 
during his noise exposure when the ear was much more able to 
recover as the Cochlear cells regenerate quickly, and that 
his current hearing loss was more likely related to his 
significant metabolic diseases and avionic noise for many 
years after the military.  

The Board would like to point out that the Board's inability 
to determine the extent of this examiner's claims file review 
is not significant where the examiner relies on at least some 
established facts and a stated rationale.  See Nieves-
Rodriquez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  
Here, while the Board acknowledges that the Veteran disputes 
the accuracy of this opinion to the extent it is based on his 
post-service exposure in avionics (the Veteran contends that 
his position in avionics did not involve exposure to noise), 
the September 2004 examiner's opinion otherwise relies on 
facts which are largely corroborated in the record.  

Although the Veteran has offered the December 2006 statement 
of Dr. Griffin in support of this claim, the Board's review 
of that statement reveals that Dr. Griffin merely provides an 
impression that included noise-induced progressive 
sensorineural hearing loss, without indicating any review of 
earlier records, the factual assumptions he was basing his 
opinion on, or any rationale for his opinion.  Consequently, 
the Board finds that his opinion is entitled to minimal 
evidentiary value.  Moreover, the Board afforded the Veteran 
another examination and opinion in July 2008, at which time 
this examiner reviewed the Veteran's claims file and also 
concluded that based on the fact that the Veteran's bilateral 
hearing loss was within normal limits for both ears at 
separation and there was no complaint of hearing loss found 
in the service treatment records, it was her opinion that the 
Veteran's hearing loss was not related to service.

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
Veteran is not competent to assert the medical cause of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the sake of analyzing the claim, the Board 
accepts the Veteran's statements and testimony that he was 
exposed to factors, such as loud noises, while in service.  
However, to the extent that the Veteran's testimony may be 
interpreted as indicating that he had continuity of 
symptomatology of hearing loss since service, the Board 
concludes that the testimony has less probative value than 
the other evidence of record which shows that there was no 
hearing loss for many years.  In this regard, the Board notes 
that the Veteran's statements contradict his separation 
examination, which indicates that with the exception of some 
degree of hearing loss at 500 Hertz on the left (25 
decibels), he had normal bilateral hearing.  Any claim of 
having had hearing loss on an ongoing basis is further 
contradicted by the complete lack of any medical evidence for 
many years after service, as there is no indication that this 
disability was diagnosed or treated for many years following 
his separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board concludes that contemporaneous medical records, such as 
the Veteran's separation examination records, which reflect 
the above-noted results, have significantly higher probative 
value than statements presented many years later in support 
of a claim for monetary benefits.

The Board further notes that in comparing the opinions of the 
September 2004 and July 2008 VA audiologists, on the one 
hand, and the opinions of Dr. Griffin in K. and the VA 
primary care physician in December 2006, on the other, Dr. 
Griffin does not indicate that he reviewed any records in 
providing his opinion in this matter, and he did not provide 
the facts on which his opinion was based.  This examiner also 
did not provide a rationale for his opinion.  Consequently, 
the Board finds that the opinions of the September 2004 and 
July 2008 VA examiners are entitled to greater weight than 
Dr. Griffin's conclusory statement in December 2006.  

Therefore, although the Veteran may have sustained acoustic 
trauma in service, the preponderance of the evidence shows 
that chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, was 
not first manifested until many years after service, and that 
any current hearing loss is not attributable to any event or 
injury during service.  Accordingly, the Board concludes that 
bilateral hearing loss was not incurred in service, and may 
not be presumed to have been incurred in service.

On the other hand, with respect to the claim for service 
connection for a left knee disorder, while there are opinions 
against the claim both as directly related to service and 
service-connected disability, the VA feet examiner in July 
2008 concluded that it was possible that the Veteran injured 
his left knee as a result of the 1981 motorcycle accident, 
which caused a subsequent need for anterior cruciate ligament 
repair, and it was as likely as not that that was at least 
part of the cause of his symptoms today.  In addition, the 
Veteran has recently provided the opinion of Dr. McLeod who 
concluded that it seemed likely that the original 1981 
accident majorly contributed to the sequela of symptoms that 
is a part of the Veteran's ongoing symptoms.  The Board 
further notes that although arthritis has not been found to 
be related to service by virtue of its symmetrical nature in 
both knees, recent examiners have clearly noted the continued 
existence of instability as a residual of the Veteran's ACL 
repair of the left knee.  Accordingly, giving the Veteran the 
benefit of the doubt, the Board finds that the evidence 
supports entitlement to service connection for residuals of 
ACL repair of the left knee.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of ACL repair 
of the left knee is granted.


REMAND

As a result of the Board's decision to grant service 
connection for residuals of ACL repair of the left knee, the 
Board finds that it is now necessary for the Board to remand 
the claim for service connection for a right knee disorder 
for an additional examination and opinion as to whether it is 
at least as likely as not that any right knee disability was 
caused by the newly service-connected residuals of ACL repair 
of the left knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran 
an appropriate VA examination with 
respect to the right knee claim.  The 
Veteran's claims file should be made 
available to the examiner, and all 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any right knee disorder 
is related to his service-connected 
residuals of ACL repair of the left 
knee.  

The examiner is also specifically 
requested to opine as to whether it is 
at least as likely as not that some 
quantifiable component of the Veteran's 
right knee disorders represents an 
increase beyond normal progress as a 
result of his service-connected 
residuals of ACL repair of the left 
knee.  If such aggravation is found 
present, the examiner should address 
the following medical issues: (1) The 
baseline manifestations of the 
Veteran's right knee disorders found 
present prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected residuals of 
ACL repair of the left knee based on 
medical considerations; and (3) The 
medical considerations supporting an 
opinion that increased manifestations 
of right knee disorders are proximately 
due to the service-connected residuals 
of ACL repair of the left knee.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The RO/AMC shall readjudicate the 
claim on appeal, based on entitlement 
to a right knee disorder as directly 
related to service, and as related to 
service-connected residuals of ACL 
repair of the left knee.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


